DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 4-6, the term “lightened portion” makes the claims unclear. It is unclear from the disclosure what property a portion must have to be considered “lightened.”
The claims will be examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrd (US 2020/0073431 A1).

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Regarding claim 2, Byrd discloses an accelerator pedal device for use in a vehicle, comprising: a housing 12 fixed to a vehicle body (par. 44); an accelerator arm 40 that has a drum 42 at one end and a pedal 44 at the other end in an axial direction, and is attached to the housing so as to be pivotable between an idling position and a full throttle position; a friction pad 82 that has a pad shaft 83 and is attached to the housing so as to be pivotable about the pad shaft; a spring 84 that is interposed between the accelerator arm and the friction pad; wherein the drum has an arm pivoting shaft 43 that pivotally supports the accelerator arm and a recess 51 that is recessed from a periphery of the drum toward the arm pivoting shaft; the friction pad has a friction part 88 that is pressed against the recess by a spring force of the spring; the friction part has a side surface member 102 having a side surface to face the recess, the side surface member has a ridge part 111 that is brought into line-contact with the recess of the drum, and the ridge part is formed in an arc shape centered around the arm pivoting shaft. See Fig. 2.
Regarding claim 3, Byrd discloses an accelerator pedal device for use in a vehicle, comprising: a housing 12 fixed to a vehicle body (par. 44); an accelerator arm 40 that has a drum 42 at one end and a pedal 44 at the other end in an axial direction, and is attached to the housing so as to be pivotable between an idling position and a full throttle position; a friction pad 82 that has a pad shaft 83 and is attached to the housing so as to be pivotable about the pad shaft; a spring 84 that is interposed between the accelerator arm and the friction pad; wherein the drum has an arm pivoting shaft 43 that pivotally supports the accelerator arm and a recess 51 that is recessed from a periphery of the drum toward the arm pivoting shaft; the friction pad has a friction part 88 that is pressed against the recess by a spring force of the spring; the friction part has a side surface member 102 having a side surface to face the recess, the side surface member has a ridge part 111 that is brought into line-contact with the recess of the drum, and the ridge part is formed in such a manner that a ratio (R/A) between a radius R of a circle having a drum rotation shaft as its center and a distance A from the rotation shaft of the friction pad to the ridge part is set to be constant. See Fig. 2.
Regarding claim 5, Byrd discloses the accelerator pedal device for use in the vehicle according to claim 2, wherein a lightened portion is formed on a back surface of the friction part. See Fig. 6, shown below and annotated.
Regarding claim 6, Byrd discloses the accelerator pedal device for use in the vehicle according to claim 3, wherein a lightened portion is formed on a back surface of the friction part. See Fig. 6, shown below and annotated.

    PNG
    media_image1.png
    341
    538
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 1 is allowed.
Claim 4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art does not teach or disclose the claimed subject matter.  For example, Byrd does not disclose the limitation “the side surface member has a contact part that is brought into point-contact with the recess of the drum”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759